Citation Nr: 9931809	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-21 267	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits. 


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a June 29, 
1999, rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) which resulted in the award of 
past-due benefits to the veteran.

By letter dated July 15, 1999, the RO notified the veteran 
and the attorney of the payment of past-due benefits and the 
referral of the file to the Board of Veterans' Appeals 
(Board) for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  No response has been received 
from either the veteran or the attorney.


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issues of entitlement to service connection for 
osteoarthritis of the left knee and subluxation, instability 
and osteoarthritis of the right knee.

2.  Past-due benefits were awarded to the veteran on the 
basis of a June 29, 1999, rating decision which granted 
service connection for subluxation and instability of the 
right knee, rated 30 percent disabling, osteoarthritis of the 
right knee, rated 10 percent disabling, and osteoarthritis of 
the left knee secondary to left knee patellectomy, rated 10 
percent disabling.


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to service connection for right knee disorders 
and for osteoarthritis of the left knee have not been met.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In August 1994, the veteran and attorney, J.R., entered a fee 
agreement which provided that after the Board "first made a 
final decision" the veteran agreed to pay of fee of 20 
percent of any past-due benefits awarded on the basis of the 
veteran's claims, such fee to be paid directly by VA to the 
attorney.

In a June 29, 1999, rating decision, the RO granted service 
connection for osteoarthritis of the left knee secondary to 
left patellectomy and awarded a rating of 10 percent.  In the 
same rating decision, the RO granted service connection for 
subluxation and instability of the right knee, rated 30 
percent disabling, and osteoarthritis of the right knee, 
rated 10 percent disabling.  The Board has rendered no final 
decision on the issues decided in the RO's June 29, 1999, 
rating decision.  The Board's January 1998 remand of such 
matters to the RO does not constitute a final Board decision.  
See In the Matter of the Fee Agreement of Stanley, 9 Vet. 
App. 203, 206-08 (1996); see also 38 C.F.R. § 20.110(b) 
(1999) ("A remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board.").

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to service connection for 
osteoarthritis of the left knee and instability, subluxation, 
and osteoarthritis of the right knee, the Board concludes 
that the attorney is not eligible for the payment of attorney 
fees from past-due benefits awarded as a result of the RO's 
June 29, 1999 rating decision.  Therefore, the RO will not 
pay to the attorney the amount of the past-due benefits 
withheld pending this decision.  The attorney is ordered to 
refund to the veteran any moneys paid by him for the 
attorney's representation before VA concerning the issues 
decided in the RO's June 29, 1999 rating decision.  As a 
reduction in the fee is ordered, the attorney must credit the 
account of the claimant with the amount of the reduction and 
refund any excess payment on the account to the claimant not 
later than the expiration of the time within which the ruling 
may be appealed to the United States Court of Appeals for 
Veterans Claims.  38 C.F.R. § 20.609(i).  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under 38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issues of 
entitlement to service connection for osteoarthritis of the 
left knee and subluxation, instability, and osteoarthritis of 
the right knee.  The fee is reduced to $0.  The amount in 
excess of $0 received by the attorney for fees for service 
before VA is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


